Citation Nr: 1034201	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-20 103	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include depression and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from October 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

For the reasons set forth below, the appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.  


REMAND

Included in the claims folder is a copy of a undated letter 
reflecting the Veteran's receipt of Social Security 
Administration disability benefits since November 1988 for his 
nervousness and anxiety attacks.  Therefore, a remand is required 
for the AMC/RO to request copies of the SSA's determination and 
the medical records used as the basis for that decision.  
Although any SSA decision would not be controlling, it is 
potentially pertinent to the Veteran's appeal.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist 
includes obtaining SSA decision and supporting medical records 
pertinent to VA claim); Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991) (VA cannot ignore SSA determination of disability but 
must provide reasons or bases regarding such determination).  

Further review of the record discloses additional reasons for 
remanding the Veteran's appeal.  Specifically, throughout the 
appeal, the Veteran has contended that his current psychiatric 
problems, primarily anxiety and depression, are associated with 
his military service.  In this regard, the Board notes that 
service treatment records show that in March 1983 the Veteran was 
admitted to Darnall Army Community Hospital (DACH) in Fort Hood, 
Texas, for what he described as a drinking problem.  At that time 
he acknowledged a history of drinking since the age of 16.  
Counseling records show the Veteran displayed a pattern of 
behavior of an individual who was dependent on alcohol, including 
blackouts, fights, and episodes resulting in disciplinary action.  
Several months later, in May 1983, he was readmitted to DACH for 
alcohol abuse.  On admission he had suicidal thoughts and 
feelings of depression about his life situation.  He complained 
that he was constantly hassled, put on detail work only, and told 
that he was not responsible or reliable.  During the course of 
his hospitalization, the clinician determined that the Veteran 
was not overtly suicidal, but rather was using the system to his 
advantage.  The diagnoses at discharge were drug abuse and 
immature personality disorder.  

Post service records show that in October 1983, within several 
months of service discharge, the Veteran was accepted as an 
inpatient in the Alcohol and Drug Treatment Unit (ADTU) at the 
St, Louis VA Medical Center, for polysubstance abuse.  He was 
admitted to the ADTU a second time in September 1988, for 
additional help for his chemical abuse and dependency problem.  
Subsequent VA treatment records include diagnoses of depression 
and generalized anxiety disorder beginning in 1994.  

In 2005, the Veteran was referred for VA examination for the 
specific purpose of obtaining an opinion as to whether or not he 
had a psychiatric disorder that could be related to his military 
service.  The clinical impression was generalized anxiety 
disorder; major depressive disorder; agoraphobia with panic 
attacks; alcohol dependency, in remission; and personality 
disorder with schizoid and paranoid features.  The examiner 
concluded that during service the Veteran's alcoholism was the 
primary illness and that it was more likely than not that a 
chronic depressive disorder was not present at that time.  
Instead, the Veteran's symptoms were related to a preexisting 
personality disorder as diagnosed at the time of service.  

In June 2006, the Veteran submitted a medical opinion from a 
licensed clinical social worker, who indicated a review of the 
Veteran's VA claims file.  Essentially, she concluded that the 
Veteran's symptoms during service met the DSM-IV diagnostic 
criteria for depression, anxiety and alcohol abuse in remission.  
She noted that it was not uncommon for individuals to use food, 
alcohol or other substances to cope with symptoms of mental 
illness, including depression and that substance abuse is often a 
symptom of mental illness.  However, the report was somewhat 
internally inconsistent in its conclusion because the examiner 
found that it was at least as likely as not that the Veteran's 
currently diagnosed medical condition was related to military 
service; yet later concluded that his military experiences may or 
may not have exacerbated his problems.  This opinion is too 
equivocal to provide a proper basis for establishing a link 
between the Veteran's psychiatric disorders and service.  

Given the foregoing, and to resolve the conflict in medical 
opinions, the Board finds that additional VA examination is 
necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA 
will provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if it is necessary 
to decide the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must request from the SSA 
complete copies of any disability 
determination(s) it has made concerning the 
Veteran and copies of the medical records 
that served as the basis for any such 
decision(s).  Requests must continue until 
the AMC/RO determines that the records 
sought do not exist or that further efforts 
to obtain those records would be futile.  
All efforts to obtain these records should 
be documented in the claims folder.  If the 
records do not exist or further efforts to 
obtain those records would be futile, the 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard in order that they have an 
opportunity to obtain and submit those 
records for VA review.

2.  The RO/AMC should ask the Veteran to 
provide any medical records, not already in 
the claims file, pertaining to post-service 
treatment or evaluation of his claimed 
psychiatric disorder, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  All 
attempts to procure records should be 
documented in the file.  If the records 
identified by the Veteran are unavailable, 
a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  Then, the RO/AMC should schedule the 
Veteran for an examination to determine the 
nature, extent, and etiology of all current 
psychiatric pathology.  In conjunction with 
the examination, the claims folder must be 
made available to the psychiatrist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
psychiatrist.  The examiner should elicit 
from the Veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  All indicated tests and 
studies, including psychological testing, 
if necessary, are to be performed and the 
examiner should review the results of any 
testing prior to completing the report.  

(a) The examiner should list all 
current psychiatric diagnoses 
manifested by the Veteran and, in so 
doing, specify whether any diagnosis 
represents an acquired psychiatric 
disorder, as opposed to a personality 
disorder.  

(b) For each such acquired psychiatric 
diagnosis (as opposed to a personality 
disorder), the examiner should render 
an opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent or greater), 
or unlikely (i.e., a probability of 
less than 50 percent) that such 
diagnosed acquired psychiatric 
disorder is traceable to any 
incidents, symptoms, or treatment the 
Veteran experienced or manifested 
during service.  The examiner should 
address the significance of the 
Veteran's treatment for drugs and 
alcohol during service as the possible 
onset of any current disorder.  

The examiner should provide a complete 
rationale for all conclusions reached and 
discuss those findings in relation to the 
pertinent evidence of record, particularly 
the opinions from the VA physician dated in 
May 2005 and July 2005 and the opinion from 
the private social worker dated in June 
2006.  

4.  After completing these requested 
actions, the RO/AMC should readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the RO/AMC must furnish the 
Veteran and his representative an 
appropriate supplemental statement of the 
case containing notice of all relevant 
actions taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to this issue as well 
as a summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


